Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6 and 7, “with the possible exception of certain protrusions” is unclear and indefinite.  Given the recitation in line 6 of “no part of the applicator”, it is unclear if protrusions are located in the internal volume, or not. For purposes of this action, it will be assumed that there are no protrusions on the interior volume, since no positive recitation exists.

In claim 13, line 7, “with the possible exception of certain protrusions” is unclear and indefinite.  Given the recitation in line 7 of “no part of the applicator”, it is unclear if protrusions are located in the internal volume, or not. For purposes of this action, it will be assumed that there are no protrusions on the interior volume, since no positive recitation exists.
In claim 19, lines 1 and 2, “all of the protrusions which extend from the inner side” has no prior antecedent basis.  No positive recitation of protrusions on the interior volume exists.

Claims 12, 14, 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 does not appear to further limit claim 1.  No additional limitations are added with claim 12.
Claim 14 is an apparatus claim that depends from method claim 13.  It appears that claim 14 should be rewritten to include the limitations of claim 13.
Claim 15 does not further limit the method of claim 13.  It appears that claim 15 should include the limitations of claim 13.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8,10-12,18,19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malvar et al 8746258.
With regard to claim 1, Malvar et al disclose a cosmetic product applicator (fig. 41) comprising a core 232 forming a winding over at least one turn around a main (vertical) axis of the applicator and along the axis so as to define an internal convex volume (note convex shape of the space in between the windings of fig. 41).  Protrusions 236 extend from the core, and no part of the applicator is located in the internal convex volume.  See fig. 41.
With regard to claim 2, note that the winding of the core 232 is helical.  
With regard to claim 3, note how the pitch of the first (top) section of the helix is of a different pitch than the fourth section of the helix.
With regard to claim 4, note that there are less than ten turns of the core 232.  See fig. 41.
With regard to claims 5 and 18, note how the protrusions 236 are a single piece with the core 232.
With regard to claim 6, note that at least some of the protrusions have different lengths between each other.  For example, the distance between adjacent protrusions is less than the distance between protrusions located on separate levels of the helix.

With regard to claim 8, since claims 1 or 7 do not recite any protrusions extending from the inner side, Malvar et al is considered to meet this claim.
With regard to claim 10, note that at least some of the protrusions 236 are elongated and straight, and extend in planes perpendicular to the main axis.  See the longest extending protrusions of each winding.
With regard to claims 11 and 12, note col. 1, line 54, which discloses that the device may be used for cosmetics.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malvar et al 8746258 in view of Marciniak-Davoult et al 20080245382.

Marciniak-Davoult et al disclose a similar applicator in which the core forms less than four turns around the axis.  See fig. 14.
It would have been obvious to one skilled in the art to form the applicator of Malvar et al with the core having less than four turns (which is less than six turns), as disclosed by Marciniak-Davoult et al, if one wished for a particular rate of application of the cosmetic.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Malvar et al 8746258 in view of Schwab et al 8528572.
With regard to claim 9, Malvar et al do not disclose the protrusions having a length between 0.5-1.0mm.  
Schwab et al disclose a cosmetic applicator in which the protrusions 10 may have a length between 0.5-8.0mm.  See col. 3, lines 61-62.  This range includes lengths as claimed by applicant.
It would have been obvious to one skilled in the art to form the protrusions of Malvar et al with a length of between 0.5-1.0mm, in view of the teaching of Schwab et al that such lengths are well known lengths for protrusions on a cosmetic applicator.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Malvar et al 8746258 in view of DeBardonneche 20190307236.
With regard to claim 13, Malvar et al discloses the applicator as recited in claim 13 (see above rejection of claim 1).
Malvar et al do not disclose obtaining data concerning the applicator, and using additive synthesis to form the applicator using the data.

It would have been obvious to one skilled in the art to manufacture the applicator of Malvar et al, using an additive synthesis process (utilizing data concerning the applicator), in view of the teaching of DeBardonneche that additive synthesis is a known process for forming a cosmetic applicator.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Malvar et al 8746258 in view of DeBardonneche 20190307236, and further in view of Jacobs et al 20200192332.
With regard to claims 14 and 15, Malvar et al/Debardonneche do not disclose using an electronic storage medium to store data regarding the cosmetic applicator, not placing a computer file comprising the data on a telecommunications network to be downloaded.
Jacobs et al disclose an additive synthesis manufacturing method in which data used to manufacture an object is stored on an electronic storage medium, and placing on a communications network a computer file comprising the data for manufacturing, so that it can be downloaded/accessed.  See paragraphs 102,109,131 and 132.
It would have been obvious to one skilled in the art to provide an electronic storage medium comprising stored data of the cosmetic applicator of Malvar et al/DeBardonneche, as well as placing on a telecommunications network a computer file comprising the data for manufacturing, as taught by Jacobs et al, if one wished to be able to store and easily access the manufacturing data in the method of manufacturing the cosmetic applicator of Malvar et al/DeBardonneche.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/               Primary Examiner, Art Unit 3772